 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurtis Brothers,Inc.,PetitionerandDrivers,Chauffeurs andHelpers Local639, A. F. L.Case No. 5-RM-281. September 20,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor RelationsAct, a hearingwas held beforeWilliam C.Humphrey,Sr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer contends,and the Petitioner denies, that the Em-ployer is engagedin commerce within the meaning of the Act accord-ing to the Board's present jurisdictional standards.2The Employer is a Delaware corporation with its place of businessin the District of Columbia.It is engaged in the cleaning of rugs,and in the sale, moving,and storage of furniture.Because the Board has plenary jurisdiction over enterprises locatedin the District of Columbia,we find that the Employer is engaged incommerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction over the Employer'soperations.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union seeks dismissal of the petition on the ground thatno question affecting commerce exists concerning the representationof employees of the Employer.On September 30, 1953, following an election directed by the BoardinCurtis Brothers,Incorporated,supra,the Regional Director certi-fied the Petitioner as the exclusive collective-bargaining representa-tive of the Employer's drivers,helpers, warehousemen,and furniturefinishers, excluding salesmen, office clerical employees, guards, andsupervisors as defined in the Act.Thereafter,the parties attemptedto agree on the terms of a contract covering the employees in the appro-priate unit but failed to do so, in particular with respect to a union-shop provision.About February 24 or 25, 1954, the Union author-ized a strike and picketing began at the Employer's plant.Thepickets carried signs stating:"Curtis Brothers,Inc.,On-Strike,Drivers, Chauffeurs and Helpers Local 639, AFL."On February 1,1955, the Employer filed the instant petition, covering the same unitas that described above.On or about February 16, the Union's record-IThe name of the Employer appears herein as amended at the hearing.2 On August 27, 1953,the Board issued its Decision and Direction of Election inCurtisBrothers,1ncorpoiated,Case No 5-RC-1325 (not reported in printed volumes of BoardDecisions and Orders),assertingjurisdiction over the Employer9M S Ginn&Company,114 NLRB 112114 NLRB No. 27. CURTIS BROTHERS, INC.117ing secretary wrote a letter to the Board's Regional Director, statingin substance that the Union was abandoning all claims to recognitionas the majority bargaining representative of the employees in the unitand expressly disclaiming the right to be such representative.Theletter further stated that "this disclaimer is made in good faith, andwe hope is clear and unequivocal."On February 17, picketing wasdiscontinued, but it was resumed on the following day.The picketsnow carried signs stating : "Curtis Brothers, Inc., Employs Non-Union Drivers, Helpers,Warehousemen, Et Cetera," "Unfair toTeamsters Local Union 639, AFL," and "Local Union 639, Teamsters(AFL) wants employees of Curtis Brothers, Inc., to join them togain union wages, hours and working conditions."In support of its contention that no question concerning repre-sentation exists, the Union in effect points to its disclaimer of interestin representation, and asserts that it is presently engaged only inan attempt to organize the employees concerned herein and thus regainits former status as their majority representative.The Employer,asserts that the Union's current picketing activities are inconsistentwith, and thus vitiate, the efficacy of its disclaimer of interest.A disclaimer of interest in representation must be clear and un-equivocal.When a union engages in conduct inconsistent with itsexpress disclaimer, the Board holds such disclaimer to be equivocaland therefore ineffective to remove the question concerning represen-tation in an employer petition.'We believe that the Union's current picketing activities cannot bereconciled with its disclaimer of interest in representing the employeesin question. In the light of all the material facts of this case, includingthe certification of the Petitibner, the circumstances preceding` thestrike, the nature of the first signs carried by the pickets, the brief dis-continuance of picketing, and its early resumption, we are convincedthat the current picketing is not for the sole purpose of getting em-ployees to join the Union, as the more recent picket signs indicate, baitis tantamount to a present demand that the Employer enter into acontract with the Union without regard to the question of its majoritystatus among the employees concerned.5Accordingly, we find that aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4 See, e.g,McAllister Transfer,Inc.,105 NLRB 751, andKimmel Shoe Company,97 NLRB 127,Cf.Swee-T-Shtrt8, Inc,111 NLRB 377;Francis Plating Co.,109 NLRB 35; andPetrie's,An Operating Division of Red Robin Stores Inc.,108 NLRB 1318. AlthoughMember Peteison dissented in the last case, he deems himself bound by the decision ofthe majority therein.Contrary to the Union,we do not regard as controlling herein theHubach and ParkinsonMotorscase,88 NLRB 1202,where the Board gave effect to a union disclaimer and foundno question concerning representation to exist.There, unlike the instant case,substan-tially all the strikers had been replaced during the strike and before the Union's disclaimer. 11.8DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All drivers, helpers, warehousemen,and furniture finishers working at and out of the Employer's plantatWashington, D. C., excluding salesmen, office clerical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Bendix Aviation Corporation,Pioneer-Central DivisionandDis-trict Lodge No. 102, International Association of Machinists,A. F. of L., PetitionerBendix Aviation Corporation,Pioneer-Central DivisionandInter-national Association of Tool Craftsmen,Local No. 1, NIUC,Petitioner.Cases Not. 18-RC-2473 and 18-RC-2497. Septem-ber 20,1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHjalmar Storlie, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved, claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The IAM has separately represented the employees in the Em-ployer's toolroom department No. 1980. It now seeks to add to thisexisting unit the employees of the model making experimental de-partment No. 2000.The NIUC requests an election limited to thetoolroom employees.2The IAM and the Employer contend the Board1The IAM, Petitioner in Case No. 18-RC-2473, declined to stipulate that the NIUC,Petitioner in Case No. 18-RC-2497, is a labor organization.Upon the record in thiscase, and the Board's recent determinations in J. I.Case Company,112 NLRB 796;International Harvester Company. Farmall Works,111 NLRB 606;andFriden CalculatingMachine Co., Inc., et al.,110 NLRB 1618, we find the International Association of ToolCraftsmen,Local No.1,NIUC,is a labor organization within the meaning of the Act.2 In its petition the NIUC requested severance of a craft unit of tool- and die-makers.At the hearing, however, the NIUC amended its petition to requestall nonsalaried em-ployees in the Employer's toolroom department.Accordingly,we deem the unit soughtby theNIUCto be a departmental one, essentially coextensive with the unit that has been:represented by the IAM.114 NLRB No. 28.